                           IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

MORGAN MIZELLE,                               )
                                              )
              Plaintiff,                     )
                                             )
       v.                                    )                   CV 119-198
                                             )
WELLPATH LLC, et al.,                         )
                                             )
              Defendants.                    )
                                         _________

                                         ORDER
                                         _________

       Before the Court is the parties’ consent motion that no party, including the medical

Defendants, is required to file an additional answer to Plaintiff’s amended complaint. (Doc.

no. 72.) Specifically, the parties ask the Court to accept the medical Defendants’ previously

filed answers, (doc. nos. 22, 45-60), as answers to Plaintiff’s amended complaint, (doc. no.

44). Upon consideration, the Court GRANTS the motion. (Doc. no. 72.) Defendants are

not required to file any additional pleadings in response to Plaintiff’s amended complaint.

       SO ORDERED this 21st day of February, 2020, at Augusta, Georgia.
